 Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 1 of 18 PageID: 971




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 PHILIP A. HOLDEN,                                          Civil Action No. 19-401 (SRC)

                  Petitioner,

        v.                                                            OPINION

 THE ATTORNEY GENERAL OF THE
 STATE OF NEW JERSEY, et al.,

                  Respondents.


CHESLER, District Judge:

       Presently before the Court are the habeas petition of Petitioner Philip A. Holden brought

pursuant to 28 U.S.C. § 2254 (ECF No. 1) and Petitioner’s request for an evidentiary hearing (ECF

No. 2). Following an order to answer, Respondents filed a response to the petition (ECF No. 14),

to which Petitioner replied. (ECF No. 16). For the following reasons, Petitioner’s habeas petition

is denied, Petitioner’s request for a hearing is denied, and Petitioner is denied a certificate of

appealability.



I. BACKGROUND

       In affirming Petitioner’s conviction, the Superior Court of New Jersey – Appellate Division

summarized the relevant evidence presented at trial as follows:

                 [Petitioner’s] conviction after a jury trial [arises out of] numerous
                 charges arising from his fatally shooting an innocent bystander
                 during a dispute he was having with another person. The dispute
                 allegedly arose out of both of their drug dealing activities. As a
                 result of that incident, a grand jury returned an indictment charging
                 [Petitioner] with first-degree robbery[,] second-degree aggravated
                 assault[,] first-degree attempted murder[,] first-degree murder[,]



                                                  1
Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 2 of 18 PageID: 972




          second-degree unlawful possession of a handgun[,] and second-
          degree unlawful use of a handgun[.]

                   [The robbery charge] was dismissed prior to the start of trial
          and the jury found [Petitioner] guilty of all remaining charges.
          Subsequently, the court sentenced [Petitioner] to a term of life
          imprisonment with a thirty-five year parole disqualifier on [the
          attempted murder charge,] and to a consecutive life term with a
          thirty-five year parole disqualifier on [the murder charge]. [The
          remaining charges were either merged with those two sentences or
          resulted in a concurrent sentence.]

          ....

                   At trial, the State’s witness, Elijah Agee, testified that on the
          night of January 11, 2010, he was standing outside of Manny’s
          Liquor Store (“Manny’s”) in Newark, a spot where he admittedly
          engaged in selling heroin. On this particular night, however, Agee
          testified he was not selling drugs and was instead “engaging in
          horseplay with two fellow peers.” Agee testified that while he was
          socializing, he was approached by three men with whom he
          ultimately became involved in a fist fight. He believed that the three
          men confronted him because they wanted to force him to “split the
          sales” from his business dealing heroin, but he was not interested in
          doing so. Agee recognized one of the three assailants who struck
          him, and stated that the two had exchanged words the previous day
          in front of Manny’s. Agee estimated that the fight lasted
          approximately ten minutes, and ended when he chased the three men
          around the corner with a baseball bat he had retrieved form a friend’s
          car. Eventually, Agee caught up to one of the men, who was not
          [Petitioner], and hit him with the baseball bat.

                  Agee testified that he returned to the area in front of Manny’s
          because his house keys and Bluetooth had been misplaced over the
          course of the fist fight. Agee stated that as he bent down to look for
          his keys, he “saw a guy coming from Twelve [Street] and threw a
          shot, and I just started running.” Agee stated that he heard “about
          four” shots fired, and was able to escape the area without being hit
          by running through a vacant lot around the corner. When Agee fled
          the area, he was unaware that someone had been shot.

                  Craig Palmer, a second witness for the State, testified that he
          came to Newark on the night of January 11, 2010[,] to purchase
          heroin from a drug dealer he knew as “Youngen[,” which was
          revealed to be Agee’s street name.] He testified that upon driving
          in to the area by Manny’s, he saw “four dudes scuffling. Basically

                                              2
Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 3 of 18 PageID: 973




          it was a three on one. You can tell that’s how it was. And then all
          of a sudden . . . [Agee] produced a bat out of somewhere and started
          chasing these dudes down Thirteenth Street. And after that I just
          continued down Sixteenth Avenue.” Once the fight had ended,
          Palmer and his friend approached the area where Agee stood in order
          to purchase heroin, but did not speak directly to him because Agee
          was “all souped up” from the fight that had occurred and was
          discussing the night’s events with other people.

                   As Palmer and his friend waited off to the side, he observed
          [Petitioner] speaking with another man on the corner. Palmer
          testified that he had previously encountered [Petitioner], known to
          him as “Whack,” approximately two times in the past twenty-five
          years. [Although the nature of their previous meetings was not
          revealed to the jury, the two men had previously served time
          together in prison.] After [Petitioner] finished speaking with the
          man on the corner, he proceeded back towards Manny’s. Palmer
          stated that [Petitioner] “had both of his hands in his pocket and . . .
          he had a bandanna around his neck and he was trying to put his face
          through that bandanna.” Palmer testified that he was clearly able to
          identify [Petitioner] as he walked past him. Palmer stated that when
          [Petitioner] was almost right in front of Manny’s, “he just started
          shooting at [Agee].” When the shooting began, Palmer ran. He also
          saw Agee run towards a vacant lot across the street. Palmer stated
          that although he was not completely certain, he believed that
          [Petitioner] fired approximately six shots. Initially, Palmer also did
          not realize that anyone was injured by the gunshots, and did not
          report the incident to anyone that night.

                   Police Officer Louis Waltman testified that on the night of
          January 11, he was on patrol duty when he received an alert from
          the “spot shotter,” a device “that picks up gunshots” and uses GPS
          technology to guide officers to the location where the shots were
          fired. Upon arriving at Manny’s, Officer Waltman stated that the
          “first thing we did [was] scan the location for victims [of] which we
          did not see any.” However, four spent forty-five caliber shells were
          recovered in front of Manny’s and in the immediate vicinity.

                  The next morning, police received a call “to respond to a
          possible sick or injured person” in a car parked near Manny’s.
          Eventually, they discovered the body of a woman in the driver’s seat
          of her vehicle, later identified as Karen Cunningham.

                  Surveillance footage from Manny’s showed Cunningham
          exiting Manny’s just prior to the shooting. She was apparently shot
          while returning to her car from the liquor store, and was able to get

                                            3
Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 4 of 18 PageID: 974




          into her vehicle before she passed away. According to testimony
          from the medical examiner, Cunningham suffered “a gunshot
          wound of entrance in the right upper arm and a gunshot wound of
          exit on the left upper chest.” The autopsy revealed that the bullet
          had gone through Cunningham’s chest, causing damage to her
          “aortic arch . . . left upper love of the lung . . . [and] second rib.”

                  As mentioned above, neither Palmer nor Agee initially
          realized that anyone had been injured in the shooting, and neither
          man reported the incident to police. However, Palmer subsequently
          learned of Cunningham’s death from a television news report. On
          the afternoon of January 12, police arrested Palmer during a traffic
          stop in Verona when they discovered an outstanding warrant for
          Palmer arising from his failure to pay a fine. The police transported
          Palmer to headquarters, where he eventually disclosed that he “was
          a witness to a homicide in the Newark [area]” and requested to speak
          to someone regarding what he witnessed. Although [Petitioner]’s
          attorney inferred that Palmer shared this information to avoid
          incarceration, Palmer testified that he did so because “it was eating
          at [him]” that an innocent bystander had been killed and that he had
          not come forward with what he knew. Palmer also identified
          [Petitioner] as the shooter when surveillance footage was played
          during the trial.

                  On January 12, Agee was also aware that police were
          investigating Cunningham’s death because he was back in the
          vicinity of Manny’s selling heroin. However, he did not voluntarily
          come forward at that time because he “was still doing what [he] was
          doing so [he] didn’t want to draw no attention to [himself].” A few
          days later, Agee learned that police wanted to speak to him in
          connection with Cunningham’s death. When Agee did finally speak
          to police, he initially told them that the fight broke out after he was
          robbed because he did not want to implicate himself as a drug dealer.
          However, he did tell police that someone had tried to shoot him.
          When the police subsequently showed a photo array to Agee and
          asked him to identify the man who fired the shots on January 11,
          identified [Petitioner] as the culprit.

                  [Petitioner] voluntarily surrendered to police on January 14,
          2010. The police did not recover any weapons when they executed
          a search warrant at [Petitioner]’s home, which he shared with his
          girlfriend. In addition, police did not find any items of clothing in
          the home matching Agee’s or Palmer’s descriptions.

                At trial, the State presented testimony from Agee, Palmer,
          Cunningham’s husband, and several law enforcement officers and

                                            4
 Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 5 of 18 PageID: 975




               personnel involved in the investigation of Cunningham’s death.
               [Petitioner] did not testify on his own behalf, but presented
               testimony from his girlfriend, who stated that [Petitioner] was living
               with her in January 2010, and that on the night of January 11, 2010,
               he was at home with her and her daughters, preparing for his
               overnight shift at a Shop Rite in West Orange.

                      In addition, at trial, the parties entered into a stipulation
               regarding the gun used in the shooting of Cunningham. Specifically,
               the parties agree that the gun was also used in later shooting on
               August 15, 2010[,] and September 26, 2010, after [Petitioner] was
               already in custody.

                       During the charge conference conducted by the court,
               defense counsel did not request a passion/provocation manslaughter
               instruction to be given to the jury. At the conference, the judge
               stated that the proper lesser included offenses for [Petitioner]’s first-
               degree murder charges was “agg[ravated] man[slaughter] . . . and
               reckless manslaughter[.]” When asked if he requested the inclusion
               of any other lesser-included offenses in the charge, defense counsel
               stated that he “just s[aw] those two.” The State responded the same.
               Accordingly, during the jury charge, the judge instructed the jury
               regarding the elements of aggravated manslaughter and reckless
               manslaughter, as well as murder.

                      After deliberations, the jury convicted [Petitioner] of all
               charges and the court subsequently sentenced him[.]

(Document 9 attached to ECF No. 14 at 1-12).



II. DISCUSSION

A. Legal Standard

       Under 28 U.S.C. § 2254(a), the district court “shall entertain an application for a writ of

habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” The petitioner has the burden of establishing his entitlement to relief for each claim

presented in his petition based upon the record that was before the state court. See Eley v. Erickson,



                                                  5
 Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 6 of 18 PageID: 976




712 F.3d 837, 846 (3d Cir. 2013); see also Parker v. Matthews, --- U.S. ---, ---,132 S. Ct. 2148,

2151 (2012). Under the statute, as amended by the Anti-Terrorism and Effective Death Penalty

Act, 28 U.S.C. § 2244 (“AEDPA”), district courts are required to give great deference to the

determinations of the state trial and appellate courts. See Renico v. Lett, 559 U.S. 766, 772-73

(2010).

          Where a claim has been adjudicated on the merits by the state courts, the district court shall

not grant an application for a writ of habeas corpus unless the state court adjudication

                 (1) resulted in a decision that was contrary to, or involved an
                 unreasonable application of, clearly established Federal law, as
                 determined by the Supreme Court of the United States; or

                 (2) resulted in a decision that was based on an unreasonable
                 determination of the facts in light of the evidence presented in the
                 State court proceeding.

28 U.S.C. § 2254(d)(1)-(2). Federal law is clearly established for the purposes of the statute where

it is clearly expressed in “only the holdings, as opposed to the dicta” of the opinions of the United

States Supreme Court. See Woods v. Donald, --- U.S. ---, ---, 125 S. Ct. 1372, 1376 (2015). “When

reviewing state criminal convictions on collateral review, federal judges are required to afford state

courts due respect by overturning their decisions only when there could be no reasonable dispute

that they were wrong.”        Id.   Where a petitioner challenges an allegedly erroneous factual

determination of the state courts, “a determination of a factual issue made by a State court shall be

presumed to be correct [and t]he applicant shall have the burden of rebutting the presumption of

correctness by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).




                                                    6
 Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 7 of 18 PageID: 977




B. Analysis

1. Petitioner’s Passion/Provocation claim

       In his first claim, Petitioner contends that the trial court denied him Due Process by failing

to sua sponte charge the jury on the elements of passion/provocation manslaughter as a lesser

included offense of murder. On direct appeal, the Appellate Division rejected this claim, finding

both that Petitioner’s having initiated the fight with Agee as a matter of law rendered Agee’s use

of the bat against Petitioner and his compatriots inadequate provocation as it was a response to

Petitioner’s own bellicose behavior, and because there was more than ample evidence that

Petitioner had ample opportunity to cool off before returning to Manny’s and firing upon Agee.

The Appellate Division thus concluded that there were no facts to support a passion/provocation

manslaughter charge, and that the judge’s failure to charge on that offense was not error.

       That a jury “instruction was allegedly incorrect under state law is not a basis for habeas

relief.” Duncan v. Morton, 256 F.3d 189, 203 (3d Cir.) (quoting Estelle v. McGuire, 502 U.S. 62,

71-72 (1991)), cert. denied, 534 U.S. 919 (2001). A petitioner can therefore only show an

entitlement to habeas relief based on allegedly inadequate jury instructions where the petitioner

proves that the ailing instruction by itself so infected the entire trial that the resulting conviction

violates due process.” Id. (quoting Henderson v. Kibbe, 431 U.S. 145, 154 (1977). A reviewing

court must therefore review a jury instruction in the context of the entire charge given by the trial

court and in light of the entirety of the evidence submitted at trial. Duncan, 256 F.3d at 203. That

a challenged instruction was “undesirable, erroneous, or even universally condemned,” is

insufficient to warrant habeas relief; a petitioner can only prevail on such a claim by showing that

the instruction rendered his trial fundamentally unfair. Id.




                                                  7
 Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 8 of 18 PageID: 978




        Under New Jersey state law, “a court ‘shall not charge the jury with respect to an included

offense unless there is a rational basis’ to convict a defendant of [that] lesser included offense.”

State v. Savage, 799 A.2d 477, 491 (N.J. 2002) (quoting N.J. Stat. Ann. § 2C:1-8(e)). Although

passion/provocation manslaughter is in some cases a lesser-included offense for murder, a

passion/provocation lesser included offense charge is only appropriate where the facts could be

construed to suggest the following elements: “(1) reasonable and adequate provocation; (2) no

cooling-off time in the period between the provocation and the slaying; (3) a defendant who

actually was impassioned by the provocation; and (4) a defendant who did not cool off before the

slaying.” State v. Josephs, 803 A.2d 1074, 1109 (N.J. 2002). “[T]he passion of an assailant

aroused as the result of injuries inflicted by his victim attempting to defend himself is, as a matter

of law, insufficient to mitigate the assailant’s culpability for the resulting homicide.” State v.

Pasterick, 285 N.J. Super. 607, 617 (App. Div. 1995). Here, the facts at trial clearly indicated both

that Petitioner and his associates were the cause of the scuffle which resulted in Agee’s taking up

a baseball bat as they attacked him, and that Petitioner had more than sufficient time to cool off

after he had left and before he returned to the scene and shot at Agee. Thus, as the Appellate

Division explained, no passion/provocation charge was appropriate under state law in this case,

and the trial court did not err in not charging the jury on that issue. Petitioner was thus not denied

Due Process when no passion/provocation charge was given, and he has failed to show a valid

basis for habeas relief on his first claim.

2. Petitioner’s acquittal motion claim

        In his next claim, Petitioner asserts that the trial court erred in denying what he refers to as

a motion for a “mistrial.” As noted in the Appellate Division, Petitioner’s counsel made no such

motion, and the decision Petitioner seeks to challenge is actually the denial of Petitioner’s motion



                                                   8
 Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 9 of 18 PageID: 979




for acquittal insomuch as he is actually asserting the proofs submitted by the Government were

insufficient to support his convictions. The Appellate Division rejected this argument, finding that

the testimony of the two eyewitnesses and the surveillance video provided more than sufficient

evidence to support the conclusion that Petitioner had attempted to murder Agee and in so doing

had shot and killed Cunningham, resulting in his murder conviction. In essence, Petitioner seeks

in this claim to challenge the sufficiency of the evidence against him.

       When a petitioner presents a claim challenging the sufficiency of the evidence provided at

trial, “a reviewing court must ask ‘whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.’” Eley, 712 F.3d at 847 (quoting Jackson v. Virginia, 443 U.S. 307,

319 (1979)). A court sitting in habeas review may therefore overturn a conviction based on

insufficient evidence only “if it is found that upon the record evidence adduced at trial no rational

trier of fact could have found proof of guilt beyond a reasonable doubt.” Id. (quoting Jackson, 443

U.S. at 324). “Under Jackson, federal courts must look to state law for the substantive elements

of the criminal offense, but the minimum amount of evidence that the Due Process Clause requires

to prove the offense is purely a matter of federal law.” Coleman v. Johnson, 566 U.S. 650, 655

(2012). Under this “deferential federal standard,” juries have “broad discretion in deciding what

inferences to draw from the evidence presented at trial” and federal courts must not “unduly

impinge[] on the jury’s role as factfinder” by engaging in “fine-grained factual parsing.” Id.

       In this case, as noted by the Appellate Division, the evidence of Petitioner’s guilt was

overwhelming. Two eyewitnesses who had ample and close opportunity to observe Petitioner,

including one who knew Petitioner previously, identified him as the shooter. Their testimony was

corroborated by surveillance video which confirmed the basic thrust of their testimony, including



                                                 9
Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 10 of 18 PageID: 980




Petitioner’s having approached and intentionally fired upon Agee, ultimately striking and killing

Cunningham. In light of this testimony and video evidence, it is clear that there was more than

sufficient evidence presented to permit a reasonable juror to find Petitioner’s guilt beyond a

reasonable doubt. Petitioner’s challenge to the sufficiency of the evidence presented against him

fails to set forth any valid basis for habeas relief.

3. Petitioner’s challenge to medical expert testimony

        Petitioner next asserts that the trial judge erred in permitting a medical examiner other than

the one that performed Cunningham’s autopsy to provide medical expert testimony regarding her

death following the untimely passing of the doctor who conducted the autopsy. On direct appeal,

the Appellate Division rejected this claim. It found that the medical examiner, as an expert witness,

was permitted to rely on information not presented in evidence—the report of the deceased

doctor—to form her opinions as to Cunningham’s cause of death and testify as to information in

that report after she had independently analyzed the information. It further found that no

confrontation clause issue was presented, as defense counsel was provided an opportunity to cross

examine the doctor on her opinions and in any event did not challenge the cause or nature of

Cunningham’s death. This ruling was neither contrary to nor an unreasonable application of

applicable federal law and is instead directly in line with relevant Supreme Court precedent –

specifically Williams v. Illinois, 567 U.S. 50 (2012). In Williams, the Court held that an expert

witness may rely upon reports which have not been submitted into evidence in forming an opinion

and could testify regarding that reliance without violating the defendant’s confrontation rights.

That is precisely what occurred in this case—the doctor testified regarding her own conclusions




                                                   10
    Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 11 of 18 PageID: 981




based on her having reviewed the report of the deceased doctor. Petitioner has therefore shown

no constitutional error sufficient to warrant habeas relief. 1

4. Petitioner’s alibi jury instruction claim

         Petitioner also asserts that the trial judge erred in failing to sua sponte provide a curative

instruction as to his alibi witness. The Appellate Division rejected the claim as thoroughly

meritless on direct appeal without further comment. Contrary to Petitioner’s assertion, the trial

court’s jury charge did provide specific instructions regarding the alibi testimony at trial. The

instruction specifically directed the jury that the state, and not Petitioner, had to prove Petitioner

was present at the time of the shooting and indeed fired the shots in question, that the jury could

consider the evidence regarding why the alibi witness came forward only for credibility purposes,

and that the jury could not “conclude that Miss Stuckey violated some obligation to come forward

because she had no duty to speak on the subject with anyone.” (Document 23 attached to ECF

No. 14 at 41-42.) Read in context, the jury instruction clearly gave the jurors accurate direction as

to how to evaluate the alibi claim and did not in any way place a burden of any kind on Petitioner.

Given these instructions, it is clear that Petitioner’s Due Process rights were not violated by the

alleged failure of the Court not to provide further alibi-related jury instructions, and Petitioner is

therefore not entitled to habeas relief on this ground. Duncan, 256 F.3d at 203.




1
  The Court further notes that any error would have clearly been harmless. No one involved in
Petitioner’s trial seriously disputed the nature or cause of Cunningham’s death. Rather, the parties
instead disagreed only on who had fired the shots—Petitioner or some other person mistakenly
believed by Agee and Palmer to be Petitioner. Petitioner’s claim would therefore fail to set forth
a valid basis for habeas relief even if he could show a violation of his Confrontation Clause rights.
See, e.g., Fry v. Piller, 551 U.S. 112, 116 (2007) (even errors of constitutional dimension will be
considered harmless on collateral review “unless [the alleged errors] had a substantial and injurious
effect or influence in determining the jury’s verdict”); Wright v. Vaughn, 473 F.3d 85, 93-94 (3d
Cir. 2006) (Confrontation Clause claims subject to harmless error review).
                                                  11
Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 12 of 18 PageID: 982




5. Petitioner’s prosecutorial misconduct claim

       Petitioner next argues that the prosecutor committed misconduct during his summation in

discussing the credibility of witnesses and disputing defense counsel’s version of events. The

Appellate Division rejected this claim on direct appeal as lacking in merit without further

comment. The duty of a prosecutor in a criminal proceeding is to see that justice is done rather

than to secure convictions, and as such prosecutors must “refrain from [the use of] improper

methods calculated to produce a wrongful conviction.” Berger v. United States, 295 U.S. 78, 88

(1935); see also United States v. Bailey, 840 F.3d 99, 124 (3d Cir. 2016). While a prosecutor “may

strike hard blows [during his summation], he is not at liberty to strike foul ones.” Berger, 295 U.S.

at 88; Bailey, 840 F.3d at 124. A criminal conviction, however, “is not to be lightly overturned on

the basis of a prosecutor’s comments standing alone, for the statements or conduct must be viewed

in context; only by so doing can it be determined whether the prosecutor’s conduct affected the

fairness of the trial.” United States v. Harris, 471 F.3d 507, 512 (3d Cir. 2006) (quoting United

States v. Young, 470 U.S. 1, 11 (1985).        Thus, a prosecutor’s improper comments during

summation will only warrant habeas relief where those comments “so infected the trial with

unfairness as to make the resulting conviction a denial of due process.” Darden v. Wainwright,

477 U.S. 168, 181 (1986); see also Copenhefer v. Horn, 696 F.3d 377, 392 n. 5 (3d Cir. 2012).

       In this case, defense counsel’s summation focused on three general issues: that Agee and

Palmer had criminal records and thus were not credible, that Petitioner had presented an alibi

witness, and that someone other than Petitioner had been found in possession of gun used in the

shooting, which counsel used to argue that Petitioner had been misidentified. The focus of that

summation was therefore on the credibility of the witnesses. In response, the prosecutor argued

that two police officers disputed the alibi witness’s testimony, specifically indicating that she had



                                                 12
Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 13 of 18 PageID: 983




told them either that she did not live with Petitioner or did not know where he was when initially

questioned and further that she only provided the alibi later in time. The prosecutor further argued

that Agee and Palmer’s testimony was consistent with the evidence and not the result of self-

serving attempts to curry favor with authorities as implied by counsel and that, to agree with

defense counsel, the jury would have to believe that the majority of witnesses who testified at trial

were not telling the truth. Reviewed in context, the prosecutor’s comments were fair comment

aimed at directly addressing issues raised by defense counsel in his summation. The prosecutor’s

comments thus did not deprive Petitioner of a fair trial and provide Petitioner with no basis for

habeas relief.

6. Petitioner’s ineffective assistance of counsel claims

       In his remaining claims, Petitioner asserts that his trial counsel provided ineffective

assistance of counsel in his handling of Petitioner’s defense.          The standard applicable to

Petitioner’s claims of ineffective assistance of counsel is well established:

                 [c]laims of ineffective assistance are governed by the two-prong test
                 set forth in the Supreme Court’s opinion in Strickland v.
                 Washington, 466 U.S. 668 (1984). To make out such a claim under
                 Strickland, a petitioner must first show that “counsel’s performance
                 was deficient. This requires [the petitioner to show] that counsel
                 made errors so serious that counsel was not functioning as the
                 ‘counsel’ guaranteed by the Sixth Amendment.” Id. at 687; see also
                 United States v. Shedrick, 493 F.3d 292, 299 (3d Cir. 2007). To
                 succeed on an ineffective assistance claim, a petitioner must also
                 show that counsel’s allegedly deficient performance prejudiced his
                 defense such that the petitioner was “deprive[d] of a fair trial . . .
                 whose result is reliable.” Strickland, 466 U.S. at 687; Shedrick, 493
                 F.3d at 299.

                         In evaluating whether counsel was deficient, the “proper
                 standard for attorney performance is that of ‘reasonably effective
                 assistance.’” Jacobs v. Horn, 395 F.3d 92, 102 (3d Cir. 2005). A
                 petitioner asserting ineffective assistance must therefore show that
                 counsel’s representation “fell below an objective standard of
                 reasonableness” under the circumstances. Id. The reasonableness

                                                  13
Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 14 of 18 PageID: 984




               of counsel’s representation must be determined based on the
               particular facts of a petitioner’s case, viewed as of the time of the
               challenged conduct of counsel. Id. In scrutinizing counsel’s
               performance, courts “must be highly deferential . . . a court must
               indulge a strong presumption that counsel’s conduct falls within the
               wide range of reasonable professional assistance.” Strickland, 466
               U.S. at 689.

                       Even where a petitioner is able to show that counsel’s
               representation was deficient, he must still affirmatively demonstrate
               that counsel’s deficient performance prejudiced the petitioner’s
               defense. Id. at 692-93. “It is not enough for the defendant to show
               that the errors had some conceivable effect on the outcome of the
               proceeding.” Id. at 693. The petitioner must demonstrate that “there
               is a reasonable probability, but for counsel’s unprofessional errors,
               the result of the proceeding would have been different. A reasonable
               probability is a probability sufficient to undermine confidence in the
               outcome.” Id. at 694; see also Shedrick, 493 F.3d at 299. Where a
               “petition contains no factual matter regarding Strickland’s prejudice
               prong, and [only provides] . . . unadorned legal conclusion[s] . . .
               without supporting factual allegations,” that petition is insufficient
               to warrant an evidentiary hearing, and the petitioner has not shown
               his entitlement to habeas relief. See Palmer v. Hendricks, 592 F.3d
               386, 395 (3d Cir. 2010). “Because failure to satisfy either prong
               defeats an ineffective assistance claim, and because it is preferable
               to avoid passing judgment on counsel’s performance when possible,
               [Strickland, 466 U.S. at 697-98],” courts should address the
               prejudice prong first where it is dispositive of a petitioner’s claims.
               United States v. Cross, 308 F.3d 308, 315 (3d Cir. 2002).

Judge v. United States, 119 F. Supp. 3d 270, 280-81 (D.N.J. 2015).

       In his first set of ineffective assistance of counsel claims, Petitioner contends that counsel

proved ineffective in pursuing a third party guilt defense based on the fact that police found the

gun which killed Cunningham in the possession of another individual several months after

Petitioner was arrested.    Specifically, Petitioner contends that counsel should have better

investigated the issue, presented evidence that this other individual was similar in appearance to

Petitioner, should have moved to dismiss the indictment based on the discovery of the gun in the

possession of another, and should have called this other individual as a witness at trial. The



                                                 14
Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 15 of 18 PageID: 985




Appellate Division rejected this claim on Petitioner’s appeal from PCR relief, finding that

Petitioner failed to show he was in any way prejudiced by defense counsel’s strategic decisions

regarding how best to use this information in light of the “damning evidence” of Petitioner’s guilt.

        That decision was neither contrary to nor an unreasonable application of federal law.

Petitioner failed to present clear evidence that he and this other individual were truly similar in

appearance, that this other individual was in the area at the time, or that this other individual was

even available as a potential witness at trial or willing to speak with counsel on the issue. It is also

thoroughly unlikely that pursuing the actions Petitioner desires would have changed the outcome

of Petitioner’s case. There is no evidence that the individual found with the gun months later was

anywhere near Newark on the night in question or even possessed the gun at that time.

Additionally, two eyewitnesses, one of whom knew Petitioner previously, identified Petitioner as

the shooter and presented testimony which was further bolstered by the video recording of the

shooting. In light of this “damning” evidence of Petitioner’s guilt and the lack of clear evidence

that counsel would have discovered further useable information by looking into or calling as a

witness the man found with the gun, Petitioner has utterly failed to show prejudice. Likewise, any

motion seeking to dismiss the indictment on this basis would certainly have been denied, and

Petitioner suffered no prejudice on that basis either. Counsel fully used the stipulation regarding

the gun as part of his argument in Petitioner’s case, and Petitioner has failed to make even a prima

facie showing that, had counsel chosen instead to try to call the man found with the gun, the result




                                                  15
    Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 16 of 18 PageID: 986




of his case would have been different. 2 As Petitioner failed in any way to show that he was

prejudiced by counsel’s alleged failures regarding the third-party guilt issue, the decision of the

state court to deny this claim without a hearing was neither contrary to nor an unreasonable

application of federal law. See Palmer, 592 F.3d at 395. Thus, Petitioner’s third-party guilt related

claims fail to provide a basis for habeas relief.

         In his remaining ineffective assistance claims, Petitioner contends that his trial counsel

improperly handled his alibi defense in three ways: failing to call two witnesses to bolster the

credibility of his alibi witness after the State rebutted her testimony; failing to object to the State’s

cross-examination of his alibi witness which Petitioner believes involved improper leading

questions and suggestions that his alibi witness’s initial silence and conflicting stories regarding

Petitioner’s whereabouts during various conversations with police improperly impugned

Stuckey’s testimony; and failing to cross-examine the State’s rebuttal witness to suggest that he

lied in impugning Stuckey’s credibility based on the testimony of the two uncalled witnesses. The

state PCR court and Appellate Division rejected this claim without a hearing, reasoning that the

two uncalled witnesses would have at best bolstered Stuckey’s credibility following the rebuttal

witness. It found that the additional testimony would not have actually addressed the alibi itself

but would only have countered the rebuttal witnesses claim that Stuckey had lied about being taken

to the police station for hours on end for questioning. It also concluded that there was nothing

improper about the State’s cross-examination of Stuckey.




2
  Indeed, even if this Court were to consider Petitioner’s newly submitted interviews with the man
found with the gun, which are outside the state court record and therefore are not properly before
the Court, see Han Tak Lee v. Glunt, 667 F.3d 397, 405 (3d Cir. 2012) (citing Cullen v. Pinholster,
563 U.S. 170, 180-81 (2011)), calling this individual would have provided no useful testimony –
he told Petitioner’s investigator that he stole the gun from another person after the shooting in this
case.
                                                    16
Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 17 of 18 PageID: 987




       Having reviewed the record, it is clear that Petitioner was not prejudiced by these alleged

failings. As noted by the state courts, the two uncalled witnesses, both of whom were members of

Stuckey’s family and at most could have testified that they picked Stuckey up from the police

station, could not have addressed the key portions of the rebuttal witness’s testimony and the state’s

cross examination of Stuckey—the testimony suggesting that Stuckey had changed her story

regarding where Petitioner had been on the night in question several times. Thus, even if they had

been called, they would have been of limited bolstering value and would not likely have had any

noticeable impact on the outcome of Petitioner’s trial. Likewise, the State was fully permitted to

ask leading questions on cross-examination and clearly showed through cross-examination and the

rebuttal witness that there was more than adequate foundation to pursue Stuckey’s credibility and

shifting version of events. Any objection to that cross-examination on the basis Petitioner suggests

would have been baseless. Petitioner has thus failed to show that he was in any way prejudiced

by counsel’s handling of the alibi issue as it is clear that the testimony of the proposed bolstering

witnesses would have had no effect upon the outcome of Petitioner’s trial in light of the “damning”

evidence of his guilt. The denial of Petitioner’s ineffective assistance of counsel claims without a

hearing was therefore neither contrary to nor an unreasonable application of federal law, and

Petitioner is clearly not entitled to habeas relief. Palmer, 592 F.3d at 395.

       Finally, as Petitioner’s claims are all clearly without merit, it is clear that no hearing is

necessary in this matter, and Petitioner’s request for such a hearing (ECF No. 2) is therefore denied.


III. CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. §2253(c), a petitioner may not appeal from a final order in a habeas

proceeding where that petitioner’s detention arises out of a state court proceeding unless he has

“made a substantial showing of the denial of a constitutional right.” “A petitioner satisfies this

                                                 17
Case 2:19-cv-00401-SRC Document 18 Filed 12/01/20 Page 18 of 18 PageID: 988




standard by demonstrating that jurists of reason could disagree with the district court’s resolution

of his constitutional claims or that jurists could conclude that the issues presented here are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

As all of Petitioner’s claims are clearly without merit for the reasons discussed in this opinion, he

has failed to make a substantial showing of the denial of a constitutional right, and Petitioner is

therefore denied a certificate of appealability.



IV. CONCLUSION

       For the reasons set forth above, Petitioner’s habeas petition (ECF No. 1) is DENIED,

Petitioner’s request for an evidentiary hearing (ECF No. 2) is DENIED, and Petitioner is DENIED

a certificate of appealability. An appropriate order follows.



                                                             s/ Stanley R. Chesler
                                                        STANLEY R. CHESLER
                                                        United States District Judge

Dated: December 1, 2020




                                                   18
